EXHIBIT F REGISTRATION RIGHTS AGREEMENT by and among China MediaExpress Holdings, Inc. and Starr Investments Cayman II, Inc. January 28, 2010 TABLE OF CONTENTS Page 1. Definitions. 1 2. Registration Rights 5 2.1 Demand Registration 5 2.2 Piggy-Back Registration 9 3. Registration Procedures 11 3.1 Filings; Information. 11 3.2 Obligation to Suspend Distribution. 14 3.3 Registration Expenses 14 3.4 Information. 15 4. Indemnification and Contribution. 15 4.1 Indemnification by the Company. 15 4.2 Indemnification by Holders. 16 4.3 Conduct of Indemnification Proceedings. 16 4.4 Contribution 17 5. Underwriting and Distribution 18 5.1 Rule 144. 18 6. Miscellaneous 18 6.1 Other Registration Rights. 18 6.2 Assignment; No Third Party Beneficiaries. 18 6.3 Notices. 19 6.4 Severability. 20 6.5 Counterparts. 20 6.6 Entire Agreement. 20 6.7 Modifications and Amendments. 20 6.8 Titles and Headings. 20 6.9 Waivers and Extensions. 20 6.10 Remedies Cumulative. 20 6.11 Governing Law. 21 6.12 Jurisdiction; Enforcement. 21 REGISTRATION RIGHTS AGREEMENT THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of the 28th day of January 2010, by and among China MediaExpress Holdings, Inc., a Delaware corporation (the “Company”) and Starr Investments Cayman II, Inc., a company organized with limited liability under the laws of the Cayman Islands (the “Investor”). Any and all capitalized terms used but not otherwise defined herein shall have the meaning ascribed to such term in the Purchase Agreement (as defined below). WHEREAS, the Company and the Investor are party to that certain Securities Purchase
